Opinion issued May 31, 2006







     









In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00041-CV




IN RE HIGHLAND MEDICAL CENTER, L.P.,
D/B/A HIGHLAND MEDICAL CENTER, Relator




Original Proceeding on Petition for Writ of Mandamus 




MEMORANDUM OPINION









           Relator has filed a petition for writ of mandamus asking this Court to direct the
respondent
 to vacate its January 5, 2006 order compelling the production of certain
documents during discovery.
 
          We deny the petition for writ of mandamus. 
PER CURIAM
          Panel consists of Justices Taft, Higley, and Bland.